BUSSEY, Presiding Judge:
Appellant, George David Herman, hereinafter referred to as defendant, was charged, tried and convicted in the Municipal Criminal Court of the City of Oklahoma City of the offense of Reckless Driving by Racing; his punishment was *1112fixed at fifteen (15) days in the City Jail and a fine of One Hundred Dollars ($100.00), and from said judgment and sentence, a timely appeal has been perfected to this Court.
Because of the ultimate conclusion reached, we do not deem it necessary to recite a detailed statement of facts. The State’s sole witness testified that he observed two vehicles, a blue Oldsmobile in the left-hand lane and a Chevrolet in the right-hand lane, leave the intersection of 44th and Pennsylvania. The Chevrolet swerved as it left the intersection. The officer took pursuit and turned on his red light in the 4600 block. He testified that he did not know how fast either vehicle was traveling nor did he have “any idea or estimate.” The defendant was the driver of the blue Oldsmobile.
We are of the opinion that the trial court erred in overruling defendant’s demurrer. The evidence is totally insufficient to prove the offense of Reckless Driving. The cause is reversed and remanded.
BRETT and SIMMS, JJ., concur.